Exhibit 99.1 COCRYSTAL DISCOVERY, INC. INDEX TO FINANCIAL STATEMENTS Page Independent Auditor’s Report F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Convertible Preferred Stock and Stockholders’ Deficit F-4 Statements of Cash Flows F-5 Notes toFinancial Statements F-6 INDEPENDENT AUDITOR’S REPORT Board of Directors Cocrystal Discovery, Inc. Bothell, Washington We have audited the accompanying financial statements of Cocrystal Discovery, Inc. (a development stage company), which comprise the balance sheets as of December 31, 2012 and 2013, and the related statements of operations, convertible preferred stock and stockholders’ equity (deficit), and cash flows for the years then ended and for the period from January 9, 2007 (inception) to December 31, 2013, and the related notes to the financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Cocrystal Discovery, Inc. (a development stage company) as of December 31, 2012 and 2013, and the results of its operations and its cash flows for the years then ended and for the period from January 9, 2007 (inception) to December 31, 2013, in accordance with accounting principles generally accepted in the United States of America. /s/ BDO USA, LLP Seattle, Washington March 20, 2014 F-1 COCRYSTAL DISCOVERY, INC. (a development stage company) BALANCE SHEETS (in thousands) December31, Assets Current assets: Cash and cash equivalents $ $ Prepaid and other current assets Total current assets Property and equipment, net Deposits 18 19 Total assets $ $ Liabilities, convertible preferred stock and stockholders’ deficit Current liabilities: Accounts payable $ $ Accrued expenses 82 Total current liabilities Derivative liability 23 Total liabilities Commitments and contingencies Series A convertible preferred stock, $0.0001 par value; 7,150 shares authorized; 7,046 shares issued and outstanding; liquidation preference of $14,000 as of December31, 2013 Stockholders’ (deficit) equity: Common stock, $0.0001 par value; 17,150 shares authorized; 3,742 shares issued and outstanding as of December31, 2012 and 3,745 shares issued and outstanding as of December31, 2013 - - Additional paid-in capital Deficit accumulated during the development stage (8,448 ) (12,335 ) Total stockholders’ deficit (5,008 ) (8,833 ) Total liabilities, convertible preferred stock and stockholders’ deficit $ $ See accompanying notes to financial statements. F-2 COCRYSTAL DISCOVERY, INC. (a development stage company) STATEMENTS OF OPERATIONS (in thousands) Years Ended December 31, Period From January 9, 2007 (Inception) to December 31, 2013 Grant revenue $
